IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2766 Disciplinary Docket No. 3
                                           :
                                           :   (Court of Common Pleas of Allegheny County,
RICHARD J. McCAGUE                         :   Case No. MD 2018-5473)
                                           :
                                           :   Attorney Registration No. 58106
                                           :
                                           :   (Allegheny County)


                                        ORDER

PER CURIAM
       AND NOW, this 15th day of January, 2021, having received no response to a rule

to show cause why Richard J. McCague should not be placed on temporary suspension,

the Rule is made absolute, and Richard J McCague is placed on temporary suspension.

See Pa.R.D.E. 214(d)(2). He shall comply with all the provisions of Pa.R.D.E. 217.

       Respondent’s right to petition for dissolution or amendment of this Order and to

request accelerated disposition of any charges underlying this Order pursuant to

Pa.R.D.E. 214(d)(4) and (f)(2) are specifically preserved.